                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF KENTUCKY
                                        PADUCAH DIVISION
                                CIVIL ACTION NO. 5:18-CV-196-TBR-LLK

JASON LAMONT BROOKS                                                                  PETITIONER

V.

SCOTT JORDAN, Warden                                                                RESPONDENT


                                  MEMORANDUM OPINION AND ORDER
           This matter is before the Court upon Magistrate Judge King’s Findings, Conclusions, and

Recommendations (“Recommendations”) (DN 19) issued on October 1, 2019. The Magistrate

Judge recommends that the Court deny as untimely Mr. Brooks’s Petition and amendment to

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (DN 1; DN 11), deny Petitioner’s

motion to stay and hold in abeyance (DN 13), and deny a certificate of appealability. Mr. Brooks

filed Objections (DN 25) to the Recommendations. Upon review of the Recommendations,

Objections, relevant law, and being otherwise sufficiently advised, the Court HEREBY ADOPTS

the Magistrate’s Recommendations (DN 19). The reasoning expressed in the Recommendations is

sound and the Court adopts those Recommendations in full. This Opinion merely addresses some

of Mr. Brooks’s Objections to those Recommendations.


           Mr. Brooks’s Petition is time barred.1 In relevant part, 28 U.S.C. § 2244(d)(1) provides:


           A 1-year period of limitation shall apply to an application for a writ of habeas
           corpus by a person in custody pursuant to the judgment of a State court. The
           limitation shall run from the latest of – (A) the date on which the judgment became
           final by the conclusion of direct review or the expiration of the time for seeking
           such review; . . . [or] (c) the date on which the constitutional right asserted was
           initially recognized by the Supreme Court, if the right has been newly recognized


1
    For a recitation of the facts, see (DN 19).
        by the Supreme Court and made retroactively applicable to cases on collateral
        review . . . .

(format altered). In a prior show-cause order (DN 16), Magistrate Judge King explained that:


        Petitioner pled guilty to murder and robbery; and, on December 21, 1998, the
        McCracken Circuit Court entered its judgment of conviction. . . . Petitioner did not
        appeal from the judgement of conviction. . . . Kentucky Rules of Criminal
        Procedure (RCr) 12.04(3) provides that a defendant has thirty days from entry of a
        judgment of conviction to file a notice of appeal. Accordingly, Petitioner’s
        conviction became final (and his 1-year period of limitation began to run) on or
        about January 21, 1999. . . . Petitioner’s 1-year period of limitation expired on or
        about January 21, 2000. Petitioner filed the present petition (Docket # 1) on or about
        December 28, 2018 - - nearly nineteen (19) years late.

(citations omitted). Thus, Petitioner’s petition is untimely pursuant to § 2244(d)(1)(A).


        Petitioner objects to this finding and argues that his case is analogous to Jimenez v.

Quarterman, 555 U.S. 113 (2009). (DN 25 at 6). Petitioner argues that the defendant in Jimenez

“was able to have his direct appeal reinstated long after the trial courts judgment became final.”

Id. But the issue addressed in Jimenez is narrower than Petitioner claims. The issue in Jimenez was

whether the date on which a judgment becomes final for purposes of 28 U.S.C. § 2244(d)(1) can

be postponed by a state court’s decision during collateral review to grant a defendant the right to

file an out-of-time direct appeal. 55 U.S. at 115. In a unanimous decision, the Supreme Court held:


        Our decision today is a narrow one. We hold that, where a state court grants a
        criminal defendant the right to file an out-of-time direct appeal during state
        collateral review, but before the defendant has first sought federal habeas relief, his
        judgment is not yet, “final” for purposes of § 2244(d)(1)(A). In such a case, “the
        date on which the judgment became final by the conclusion of direct review or the
        expiration of the time for seeking such review” must reflect the conclusion of the
        out-of-time direct appeal, or the expiration of the time for seeking review of that
        appeal.

Id. at 121.
       In this case, the state court has not granted Petitioner the right to file an out-of-time direct

appeal. Instead, Petitioner’s judgment became final pursuant to 28 U.S.C. § 2244(d)(1) on January

21, 1999 when Petitioner’s time to appeal his conviction lapsed. Because Petitioner filed the

Petition before this Court on December 28, 2018, his Petitioner is untimely.


       Mr. Brooks also objects to Magistrate Judge King’s finding that his Petition is time barred

pursuant to § 2244(d)(1)(C). § 2244(d)(1)(C) sets the beginning of the one-year period of

limitations at “the date on which the constitutional right asserted was initially recognized by the

Supreme Court, if the right has been newly recognized by the Supreme Court and made

retroactively applicable to cases on collateral review.” Petitioner’s claim is premised upon three

related Supreme Court cases: Graham v. Florida, 560 U.S. 48 (2010); Miller v. Alabama, 567 U.S.

460 (2012); and Montgomery v. Louisiana, 136 S.Ct. 718 (2016). Judge King correctly summarizes

these three cases as follows:


       Graham v. Florida held that the Eighth Amendment bars juvenile offenders from
       being sentenced to life without the possibility of parole (LWOP) for a non-homicide
       crime. . . . Miller v. Alabama held that mandatory LWOP sentences for juvenile
       homicide offenders violate the Eighth Amendment. . . . Montgomery v. Louisiana
       held that Miller applies retroactively on collateral review because it announced a
       new substantive rule of constitutional law.

(DN 19 at 2-3) (citations omitted). Petitioner argues that the limitations petition began on January

27, 2016, when Montgomery announced that Miller applies retroactively. As Judge King correctly

identifies, however, the limitations period begins to run when the constitutional right is first

recognized and not when the right is announced to be retroactive. In a recent opinion, the District

Court for the Eastern District of Michigan explained:


       Section 2244(d)(1)(C) indicates that the one-year limitations period can run from
       “the date on which the constitutional right asserted was initially recognized by the
       Supreme Court, if the right has been newly recognized by the Supreme Court and
       made retroactively applicable to cases on collateral review.” (emphasis added). The
       plain language of the section indicates that the limitations period runs from the date
       on which the Supreme Court initially recognized the right asserted, not from the
       date on which the right asserted was made retroactively applicable. See Dodd v.
       United States, 545 U.S. 353, 358 (2005). Accordingly, under the section, the
       limitations period began to run from the date the supreme Court decided Miller, not
       from the date Montgomery was decided. See Turner v. Skipper, No. 18-cv-12286,
       2019 WL 3388486, at *3 (E.D. Mich. July 26, 2019).

Carter v. Horton, No. 2:18-cv-12287, 2019 WL 3997149, *4 (E.D. Mich. Aug. 23, 2019).

Therefore, the limitations period for Mr. Brooks’s claim began to run when the Supreme Court

decided Miller on June 25, 2012. Mr. Brooks’s Petition is time barred pursuant to § 2244(d)(1)(C)

because he waited until December 28, 2018 to file it.




                                             ORDER


       The above matter having been referred to the United States Magistrate Judge, who has filed

his Findings of Fact and Conclusions of Law, objections having been filed thereto, and the Court

having considered the same,


       IT IS HEREBY ORDERED, that the Court ADOPTS the Findings of Fact and

Conclusions of Law as set forth in the report submitted by the United States Magistrate Judge;

(DN 19)


       IT IS FURTHER ORDERED, that Petitioner’s Petition and amendments thereto for writ

of habeas corpus pursuant to 28 U.S.C. § 2254 (DN 1; DN 11) are DENIED, and Petitioner’s

motion to stay and hold in abeyance (DN 13) is also DENIED;
       IT IS FURTHER ORDERED, that a Certificate of Appealability is DENIED as to each

claim asserted in the Petition and amendment thereto.


       IT IS SO ORDERED.




                                                          December 18, 2019




CC:    Jason Lamont Brooks
       138036
       LUTHER LUCKETT CORRECTIONAL COMPLEX
       P.O. Box 6
       LaGrange, KY 40031
       PRO SE
CC:    Counsel of Record
